Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lev Iwashko on February 1, 2022.  See attached Interview Summary.  

The application has been amended as follows: 

IN THE SPECIFICATON


On page 4, line 8:  “a[[n]] continuous annular clamp 30”

On page 4, line 10:  “a plurality of singular contiguous compression brackets 14”






IN THE CLAIMS




21.         (Amended)     An oil filter removal tool to remove an oil filter, the oil filter removal tool comprising:
a gripper mechanism to attach to the oil filter, the gripper mechanism comprising:
              a singular contiguous interconnecting arm to be disposed substantially parallel to a top surface of the oil filter,
              another interconnecting arm disposed perpendicular with respect to the singular contiguous interconnecting arm, and
                             a plurality of singular contiguous compression brackets each hingedly connected directly to a[[n]] respective end of to contact side portions of the oil filter; and
a[[n]] continuous annular clamp connected to each plurality of singular contiguous compression brackets to cause the plurality of singular contiguous compression brackets to pivot inward toward the oil filter.


In each of claims 22 and 23, at line 1 in each: “wherein the continuous annular clamp”


In each the following,
claim 24 (lines 2 and 3, two occurrences), 
claim 25 (lines 2-3), and
claim 26 (lines 2-3), 
amend as follows:   “singular contiguous compression brackets”
to be disposed between the at least one singular contiguous compression bracket”

Cancel claims 29-35.


Allowable Subject Matter
Claims 21-28 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding claim 21, the closest art of record, Edwards (US 5,845,550) discloses an oil filter removal tool generally consistent with the claimed invention, as described in the previous Office action, however, Edwards, alone or in combination, does not teach, suggest, or make obvious the singular continuous interconnecting arm and singular continuous compression brackets, and the recited structural relationships, in combination with the additional elements required by the claim.  
Additionally, regarding claim 21, other prior art of record, Rose (US 3,910,140) also discloses an oil filter removal tool generally consistent with the claimed invention, but Rose, alone or in combination, does not teach, suggest, or make obvious the continuous annular clamp and the recited structural relationships, in combination with the additional elements required by the claim.
Claims 22-28 are allowed as being dependent from an allowed claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723